Citation Nr: 0001638	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  93-24 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a liver disability.  

4.  Entitlement to service connection for a kidney 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to October 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which granted the 
veteran entitlement to service connection for PTSD and 
assigned an initial 50 percent rating, and denied service 
connection for tuberculosis, a liver disorder, and a kidney 
condition as secondary to PTSD.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from December 15, 1992, to the 
present, the veteran has severe psychoneurotic symptoms due 
to his PTSD; his ability to establish and maintain effective 
or favorable relationships with people is severely impaired. 

3.  Based on the evidence from December 15, 1992, to the 
present, the veteran's PTSD is productive of occupational and 
social impairment; however, there is not total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

4.  Based on the evidence from December 15, 1992, to the 
present, the veteran's PTSD does not render him virtually 
isolated in the community and is not productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality. 

5.  Based on the evidence from December 15, 1992, to the 
present, the veteran has not been unable to retain employment 
due to his PTSD.

6.  The veteran has not submitted competent medical evidence 
to show that his tuberculosis, kidney disorder, or liver 
disorders are related to a disease or injury in service, or 
in the alternative that they are proximately due to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  An initial rating of 70 percent for PTSD for the period 
from December 15, 1992, to the present is appropriate. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.132, 
Diagnostic Code 9411(old diagnostic criteria in effect prior 
to November 7, 1996); 4.130, Diagnostic Code 9411 (new 
diagnostic criteria in effect as of November 7, 1996).

2.  The veteran has not submitted a well grounded claim of 
service connection for tuberculosis, a liver disability, or a 
kidney disability.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 1999), 38 C.F.R. § § 3.303, 3.307, 
3.309, 3.310 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for any 
respiratory, kidney, or liver disorders.  At separation in 
September 1969, the veteran's lungs and chest as well as his 
abdomen and viscera were evaluated as normal.  On a report of 
medical history form from separation, the veteran placed a 
check in the "no" box in response to whether he either had 
or had ever had tuberculosis or stomach, liver, or intestinal 
trouble.  

A copy of a VA hospitalization report showing that the 
veteran was hospitalized from June 28, 1980, to July 2, 1980.  
He was hospitalized for acute and chronic alcoholism.  

In a statement dated November 1992, he asserted that he began 
treatment for PTSD related symptoms at the VA Medical Center 
in Bath, NY, in 1984, which lasted for a few months, and then 
was dropped.  He asserted that he entered drug and alcohol 
abuse rehab treatment in September 1992 at the Bath VA 
hospital and was discharged from there on the 10th of the 
month.  He felt that damage to his liver and kidneys as well 
as the possibility of tuberculosis were believed to be 
associated with PTSD.  

On the veteran's December 1992 claim, he described his 
disabilities as alcohol and drug abuse attendant to PTSD, 
test positive for tuberculosis, and liver and kidney disease, 
possibly associated with alcohol and drug abuse.  

Copies of VA Medical Center treatment records were submitted 
from September 1992 to December 1993.  The veteran was 
hospitalized for alcohol and marijuana dependence from 
September 22, 1992, to September 28, 1992, and from September 
28, 1992, to November 10, 1992, for alcoholism and marijuana 
abuse.  The veteran was also diagnosed with positive PPD, 
sterile pyuria, and alcohol/drug induced liver dysfunction.  
At discharge, the examiner noted that the veteran was 
competent and employable.  In October 1992, a psychological 
test report indicated minimal memory impairment.  Testing 
revealed the presence of multiple neurotic symptoms including 
depression, nervousness, anxiety, and lack of self-esteem and 
self-confidence.  Diagnoses were alcohol dependence, PTSD, 
dysthymic disorder, and mixed personality disorder with 
antisocial and passive-aggressive features.  Outpatient 
treatment records show that in February 1993, the examiner 
noted that the veteran had symptoms of severe PTSD.  In 
August 1993, it was noted that the veteran got into a fight 
and was arrested for assault.  In September 1993, the veteran 
stated that he withdrew socially and stayed away from people.  
In November 1993, it was noted that the veteran lost his last 
job after there was a fire at the plant, but that he had 
worked there for 3 years.  

In November 1992, it was noted that an intravenous urography 
with nephrotomography was satisfactory.  A chest x-ray from 
November 1992 noted no abnormalities.  The veteran underwent 
a TB bacteriology test in February 1993, and it was noted 
that there were no acid-fast bacilli.  A chest x-ray from 
December 1993 noted that nothing was seen which represented 
active tuberculosis, neoplasm, or pneumonia. 

The veteran underwent a VA psychological examination in March 
1993.  The veteran stated that he was unemployed.  The 
veteran stated that he did not get close to people and did 
not communicate well.  He stated that he usually did not 
venture very far from his house to go out in public.  He 
stated that most of his symptoms stopped when he drank and 
did drugs, but then had other problems.  It was noted that 
recently the veteran had been diagnosed with liver problems 
and was undergoing diagnostic testing.  It was noted that the 
veteran had been exposed to TB but could not take the 
medication because of his liver problems.  He had not had 
thoughts of suicide, but felt like he had been stuck in a rut 
for 20 years.  He stated that alcohol kept Vietnam away from 
him.  He stated that for relaxation and recreation he liked 
to garden and fish.  Examination showed that the veteran was 
socially appropriate and oriented to person, place, and time.  
His primary source of distress seemed to be realizing that he 
experienced unacceptable negative consequences when he used 
alcohol and drugs, as well as when he did not use them.  

The veteran underwent a VA psychiatric examination in March 
1993.  The veteran stated that he had been a heavy drinker 
and drugger since getting out of Vietnam.  He stated that he 
had not worked for the past 2 years.  He stated that if he 
did not drink he did not sleep and had nightmares and was not 
able to get back to sleep again.  He stated that he was 
irritable, and did not get with people because he flew off 
the handle easily.  He stated that he got into a lot of 
fights in bars.  He stated that he stayed away from people, 
and did not like to be around them.  He stated that he was 
always on alert and on guard.  He indicated that he stayed 
home for the most part.  He stated that he did not want to be 
close to anyone, and would never marry again.  He stated that 
he had gone to see his daughter occasionally over the years, 
and that she had kept in touch with him, but that he did not 
have any friends.  He stated that his dog was his best 
friend, and that everybody made him suspicious.  

Examination showed that the veteran talked in a halting voice 
which seemed to display much anxiety.  He had a great deal of 
difficulty expressing himself.  He had tears in his eyes when 
talking about some of the things in Vietnam.  He had a very 
noticeable head tic.  He stated that he got depressed if he 
did not drink.  There was no evidence of a major thought 
disorder.  His judgment appeared to be fair.  Diagnosis was 
PTSD, chronic, delayed, due to Vietnam, and polysubstance 
dependence.  The examiner noted that the veteran's highest 
and current GAF score was 50.  

In the veteran's September 1993 notice of disagreement, he 
stated that his PTSD caused him to abuse drugs and alcohol, 
which led to his tuberculosis, and liver and kidney 
conditions.  

In the veteran's November 1993 substantive appeal, he stated 
that he had been going to his doctor and counselor for 10 
years, but was not getting better.  He stated that he could 
not find work, because the companies would not hire him, 
because they were afraid that he was going to freak out.  He 
stated that he was going to go to the VA hospital on November 
19 for a physical.  

Copies of VA Medical Center treatment records were submitted 
from December 1993 to March 1995.  They show that the veteran 
received outpatient counseling during this time.  In August 
and October 1994, it was noted that the veteran was working 
in the woods cutting trees.  In August 1994, the veteran 
stated that he was doing well and feeling fine. The veteran 
was hospitalized from December 14, 1994, to December 23, 
1994, for alcohol and substance (cocaine and THC) abuse, and 
history of PTSD.  It was noted that his current GAF score and 
highest GAF score in the past year had been 50.  It was noted 
that the veteran was competent but unemployable.  

The veteran was scheduled for VA examinations in May 1999 for 
his genitourinary system, his liver, his PTSD, and for 
pulmonary tuberculosis.  However, the veteran failed to 
report for such examinations and they were canceled.  A copy 
of the notification letter of the examinations mailed to the 
veteran's current address was put in the claims folder.  

In May 1999, the RO wrote to the veteran asking if he wanted 
to reschedule his VA examinations which had been canceled 
earlier in the month.  The RO informed the veteran that when 
he failed to report for an examination scheduled in 
conjunction with an original compensation claim, that the 
claim would be rated based on the evidence of record.  The 
letter was sent to the veteran's current address.  The 
veteran did not respond.  

In a September 1999 rating decision, the RO denied the 
veteran's claim seeking service connection for alcohol and 
drug abuse as secondary to PTSD, by determining that the 
claim was not well-grounded.  


Analysis

The propriety of the initial 50 percent rating for PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

The veteran claims that the initial 50 percent rating 
assigned for his service-connected PTSD was not proper.  This 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

All of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim (and 
entitlement to the benefit cannot be established without a 
current VA examination), and the claimant, without good 
cause, fails to report for such examination, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(1999).  In this instance, the evidence shows that the 
veteran was scheduled for a VA examination in connection with 
his initial rating for PTSD in May 1999, but that he failed 
to report.  The RO thereafter wrote to the veteran asking if 
he wished to reschedule his VA examination, but he did not 
respond.  Accordingly, pursuant to 38 C.F.R. § 3.655, the 
veteran's claim must be based on the evidence of record.  

As noted above, an initial rating of 70 percent can be 
assigned under the old diagnostic criteria if the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or if the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The evidence shows that the veteran has received outpatient 
psychiatric treatment from the point that service connection 
was granted to the present for his PTSD.  In February 1993, 
an examiner noted that the veteran had symptoms of severe 
PTSD.  At a VA psychiatric examination in March 1993, the 
veteran was diagnosed with both PTSD and polysubstance abuse.  
His voice seemed to display much anxiety, and he stated that 
he stayed home for the most part and did not have any 
friends.  He stated that he had not worked for the past 2 
years.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."  In this instance, it is 
not possible to separate out the effects of the veteran's 
PTSD from his polysubstance abuse.  Accordingly, pursuant to 
Mittleider v. West, the outpatient treatment records along 
with the findings from the March 1993 VA examination are 
enough to show that the veteran's psychoneurotic symptoms are 
of such severity such that his ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  In summary, the evidence shows 
psychiatric findings enough to approximate the criteria for a 
70 percent rating under Diagnostic Code 9411 under the old 
diagnostic criteria.  

However, the evidence does not support an initial rating 
higher than 70 percent for the veteran's PTSD.  Under the new 
diagnostic criteria, for the veteran to receive a 100 percent 
initial rating, the evidence must show that the veteran has 
total occupational and social impairment due to various 
symptoms noted above.  Regarding the symptoms, the evidence 
does not show that the veteran has had gross impairment in 
thought processes or communication.  At the veteran's VA 
psychiatric examination in March 1993, the examiner stated 
that while the veteran had a great deal of difficulty 
expressing himself, there was no evidence of a major thought 
disorder.  The evidence on file does not show whether or not 
the veteran has had persistent delusions or hallucinations.  
Regarding inappropriate behavior, at the veteran's March 1993 
VA psychological examination, the examiner commented that the 
veteran was socially appropriate.  

Regarding being a persistent danger of hurting himself or 
others, it is true that an August 1993 VA outpatient 
treatment record noted that the veteran had got into a fight 
and was arrested for assault, and that the veteran stated at 
his March 1993 VA psychiatric examination that he got into a 
lot of fights into bars.  However, the veteran also stated at 
his March 1993 VA psychological examination that he had not 
had thoughts of suicide.  Also, the evidence does not show 
that the veteran has been intermittently unable to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  Regarding disorientation to time and 
place, at the veteran's March 1993 VA psychological 
examination, the veteran was oriented to person, place, and 
time.  Regarding memory loss, a VA psychological test report 
from October 1992 indicated only "minimal" memory 
impairment.  

Even if it is conceded that the veteran is in persistent 
danger of hurting others, or that he has gross impairment in 
communication, the clear weight of the evidence shows that 
the veteran has not met any of the other criteria necessary 
for a higher initial rating to 100 percent disabling under 
the new diagnostic criteria for PTSD.  In summary, the 
evidence does not show that the veteran has had total 
occupational and social impairment due to the symptomatology 
described in the new diagnostic criteria at any point from 
the grant of service connection to the present.  

Under the old diagnostic criteria, for the veteran to receive 
a 100 percent initial rating, the evidence must show either 
that the veteran's attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or that the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  

The evidence does not show that the veteran has been unable 
to obtain or retain employment because of his PTSD.  It is 
true that when the veteran was hospitalized in December 1994, 
the examiner described the veteran as unemployable.  However, 
the veteran was diagnosed with alcohol and substance abuse 
and history of PTSD.  Since the veteran was diagnosed with 
"history of PTSD" only, this would lead to the conclusion 
that the examiner determined that the veteran was 
unemployable because of his alcohol and substance abuse, and 
not because of his PTSD.  It is also true that the veteran 
stated at his March 1993 VA psychiatric examination that he 
had not worked for the last 2 years.  However, it is not 
clear if the reason the veteran had not worked was because of 
his PTSD.  For example, it was noted in a November 1993 
outpatient treatment record that the veteran had lost his 
last job after there was a fire at the plant, but that he had 
worked there for 3 years.  

Likewise, the evidence does not show that the veteran has had 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  There is no question that the 
veteran has significant symptomatology stemming from his 
PTSD, as noted in the discussion above regarding an initial 
rating for 70 percent.  However, at the veteran's March 1993 
VA psychological examination, he was socially appropriate and 
oriented to person, place, and time.  Also, at the veteran's 
March 1993 VA psychiatric examination, there was no evidence 
of a major thought disorder.  Accordingly, even though the 
veteran's PTSD symptoms are severe, they can not be 
accurately described as "totally incapacitating."

Likewise, the evidence does not show that the veteran is 
virtually isolated in his community due to the attitudes of 
his contacts being so adversely affected by his PTSD.  
Although the evidence shows that the veteran is not close to 
many people (at his March 1993 VA psychiatric examination he 
stated that he stayed away from people and did not have any 
friends), the fact remains that the veteran was working in 
August and October 1994 cutting trees.  Also, he stated in 
November 1993 that he lost his last job at a plant due to 
fire, but had worked there for 3 years.  Accordingly, even 
though the veteran is not close to many people, the veteran 
presumably had to deal with people at work to some degree.  
This is highly persuasive evidence that the veteran is not 
"virtually isolated in the community."  It also needs to be 
emphasized that evidence which might have clarified whether 
the veteran was "virtually isolated in his community" was 
not able to be obtained since the veteran did not appear for 
his VA examination. 

In summary, the clear weight of the evidence shows that the 
veteran has not met any of the criteria necessary for an 
initial evaluation of 100 percent disabling under the old 
diagnostic criteria for PTSD for any point from the grant of 
service connection to the present.

Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, a 70 percent initial 
rating, but no higher, is warranted.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's PTSD, but the veteran did not appear for this 
VA examination.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.



Entitlement to service connection for tuberculosis, as well 
as liver and kidney disabilities.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
chronic disabilities, such as tuberculosis, cardiovascular-
renal disease, and cirrhosis of the liver, on a presumptive 
basis, if it is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim (and 
entitlement to the benefit cannot be established without a 
current VA examination, and the claimant, without good cause, 
fails to report for such examination), the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(1999).  

The veteran was scheduled for VA examinations in May 1999 for 
his genitourinary system, his liver, and for pulmonary 
tuberculosis.  However, the veteran did not report for such 
examinations and they were canceled.  The RO thereafter wrote 
to the veteran asking the veteran if he wished to reschedule 
the examinations, but he did not respond.  Accordingly, 
pursuant to 38 C.F.R. § 3.655, the veteran's claims for 
service connection for tuberculosis, as well as for liver and 
kidney disabilities must be rated on the evidence of record.  

Even if it were conceded that the veteran currently had 
tuberculosis (he was diagnosed with a positive purified 
protein derivative when he was hospitalized in September 
1992) and that he currently had a kidney disorder (he was 
diagnosed with sterile pyuria when he was hospitalized in 
September 1992), and that he currently had a liver disorder 
(he was diagnosed with alcohol/drug induced liver dysfunction 
when he was hospitalized in September 1992), the evidence 
does not show that such disorders are related to service.  

Nor does the veteran contend that any such disorders are 
related to service.  Rather, the veteran's contention is that 
such disorders are related to alcohol and drug abuse pursuant 
to 38 C.F.R. § 3.310 (1999).  However, the veteran is not 
service-connected for alcohol and drug abuse, and his claim 
for service connection for alcohol and drug abuse as 
secondary to PTSD was specifically denied by the RO in 
September 1999 as not well-grounded.  Since the veteran is 
not service-connected for alcohol and drug abuse, it is not 
possible for him to become service-connected for disorders 
secondary to that non service-connected disorder.  

***Where the determinative issue involves a medical matter, 
competent medical evidence to the effect that the claim is 
plausible is required. Grottveit v. Brown, 5 Vet. App.  91, 
93.  As a layperson, the veteran is not competent to provide 
evidence that requires medical knowledge, such as linking his 
current disorders to service or to his PTSD. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

***Since the veteran is not service-connected for alcohol and 
drug abuse, and medical evidence has not been submitted 
linking the veteran's current tuberculosis or kidney or liver 
disorders to service or to PTSD, the veteran's claims of 
entitlement to service connection for tuberculosis, as well 
as for liver and kidney disabilities are not well grounded.  
Epps, supra; Caluza, supra.  It should also be noted that 
there is not evidence that such disorders manifested 
themselves to a compensable degree within one year of leaving 
service. 

In the absence of well-grounded claims, the appeal for 
service connection for tuberculosis as well as for liver and 
kidney disabilities must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).  As the veteran's claims are not well 
grounded, the benefit of the doubt rule is not applicable.  

As explained above, where a claim is not well-grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete an application for a 
claim.  This obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the 
Department of Veteran Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, the RO has associated with the file all 
available pertinent information, and VA has not been placed 
on notice that relevant evidence exists or could be obtained, 
which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Further, the RO fulfilled its obligation under section 
5103(a) in its statement of the case that informed the 
veteran of the reasons for the denial of his claims.  By this 
decision, the Board is also informing the veteran of the type 
of evidence which is lacking and that which is needed to 
well-ground his claims.


ORDER

The initial rating assigned for PTSD is increased to 70 
percent for the period from December 15, 1992, to the 
present.

Entitlement to service connection for tuberculosis, liver 
disability, and kidney disability is denied, as not well-
grounded.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



